518 Pa. 57 (1988)
540 A.2d 266
Michael STEINER, a minor, by Anna STEINER, his Guardian, and Douglas Steiner, a minor, by Anna Steiner, his Guardian, Appellants,
v.
The BELL TELEPHONE COMPANY OF PENNSYLVANIA.
Ronald L. KEIRS and Carissa Lynn Keirs, a minor, by Ronald L. Keirs, her natural parent and guardian
v.
Robert W. WELSH, a/k/a Robert William Welsh, t/d/b/a Bob's Bar, and Michael Dire.
Appeal of Carissa Lynn KEIRS, by Ronald L. KEIRS, her natural parent and guardian.
Supreme Court of Pennsylvania.
Argued April 12, 1988.
Decided April 26, 1988.


*58 ORDER
PER CURIAM:
Orders affirmed.
LARSEN, J., dissents.